...   .       -.
                    Case 1:15-cv-00152-RGA Document 506 Filed 11/26/18 Page 1 of 2 PageID #: 40151
          ,   ...


                                             IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF DELAWARE


                     THE UNIVERSITY OF CHICAGO and BIO-
                     RAD LABO RA TORIES, INC.

                                                   Plaintiffs,

                                              V.                                   Civ. A. No. 15-152-RGA

                     1OX GENOMICS, INC.

                                                   Defendant.



                                   [ ~ l ORDER REGARDING POST-TRIAL BRIEFING
                           IT IS HEREBY ORDERED that the following schedule and page limitations shall govern

                    post-trial briefing in the above-captioned matter:

                               •   Any post-trial motions ("Motions") and opening brief(s) in support of the Motions

                                   under Fed. R. Civ. P. 50 and 59, pre-judgment interest, post-judgment interest,

                                   supplemental damages or accounting, enhanced damages, attorneys' fees, and

                                   injunctive relief, shall be filed on or before December 12, 2018.

                               •   Answering briefs in opposition to the Motions shall be filed on or before January

                                   9, 2019.

                               •   Reply briefs in support of the Motions shall be filed on or before January 25, 2019.

                               •   fBig....R,ad!.s Positit>1r. Tire local rateS arr pecge Hmi:t~ 11¥1:e, ttlel ttpp½)] [lQ:X:' s Pssiti6ft7-

                                   Each side has a total of 30 pages for its opening brief and answering brief(s) on all

                                   post-trial Motions that it seeks to raise, other than motions to stay enforcement of

                                   the judgment or stay any injunction pending appeal. Each side has a total of 15

                                   pages for its reply brief(s).f~---
                                                                    ,
     ,   '.i,

.)
                Case 1:15-cv-00152-RGA Document 506 Filed 11/26/18 Page 2 of 2 PageID #: 40152



                        •   Execution of judgment is STAYED without filing a security for up to six (6)

                            months, provided post-trial Motions are still pending. After six (6) months, or upon

                            resolution of the post-trial Motions, the parties will confer on the filing of a security.

                        •   Determination of ongoing royalties is SEVERED AND STAYED pending

                            resolution of any appeal.



                     SO ORDERED this21 day of           {V;✓f Jt1 Wzo18.

                                                           t!:!rits ~




                                                               2
